Per Curiam,
The action in the court below was for an alleged breach of a written contract. Prior to the institution of it the plaintiff had brought another action on the same contract and recovered. It is admitted that what he now claims, if owing to him, was due at the time he brought the first suit. His recovery in it barred the present action: Jenkins v. Scranton, 205 Pa. 598; Thompson v. Graham, 246 Pa. 202. This was the correct view of the court below, and the judgment is affirmed.
Judgment affirmed.